PER CURIAM.
Appellants brought suit as a class action on behalf of themselves and a class similarly situated for declaratory judgment against appellee, Buckley Towers Condominium, Inc., as to appellee’s right to assess a fee of 1% as a precondition to obtaining its approval of the right to transfer or lease apartments owned by the appellants.
Upon motion of the appellee the original and amended complaints were dismissed. The third amended complaint was dismissed without leave to amend. This appeal is from the final order of dismissal.
We have considered the question of the sufficiency of the allegations of the third amended complaint to show a right to a class action for declaratory judgment and have concluded that such a cause of action was stated. See Frankel et al., d/b/a Roney Plaza Apartments v. City of Miami Beach, Fla.1976, 340 So.2d 463.
Reversed and remanded for further proceedings.